
	
		I
		111th CONGRESS
		1st Session
		H. R. 1749
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Mr. Hill introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide assistance to owners of manufactured homes
		  constructed prior to 1976 to purchase Energy Star qualified manufactured
		  homes.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Efficient Manufactured Housing Act of
			 2009.
		2.FindingsThe Congress finds the following:
			(1)There are more than 2,000,000,000
			 manufactured homes constructed prior to 1976 still occupied as permanent
			 residences throughout the United States.
			(2)Manufactured homes constructed prior to
			 1976 generally have very poor energy efficiency, as such homes pre-date any
			 Federal energy efficiency standards for manufactured homes.
			(3)Replacing manufactured homes constructed
			 prior to 1976 with new Energy Star qualified manufactured homes will
			 dramatically lower energy consumption and costs for residents of such homes,
			 most of whom are in low-income households.
			3.Energy Efficient
			 Manufactured Homes
			(a)DefinitionsIn
			 this section:
				(1)Manufactured
			 HomeThe term
			 manufactured home has the meaning given such term in section 603
			 of the National Manufactured Housing Construction and Safety Standards Act of
			 1974 (42 U.S.C. 5402).
				(2)Energy Star
			 qualified manufactured homeThe term Energy Star qualified
			 manufactured home means a manufactured home that has been designed,
			 produced, and installed in accordance with Energy Star's guidelines by an
			 Energy Star certified plant.
				(b)PurposeThe purpose of this section is to assist
			 low-income households residing in manufactured homes constructed prior to 1976
			 to save energy and energy expenditures by providing support toward the purchase
			 of new Energy Star qualified manufactured homes.
			(c)Grants to State
			 agencies
				(1)GrantsThe Secretary of Energy may make grants to
			 State agencies responsible for developing State energy conservation plans under
			 section 362 of the Energy Policy and Conservation Act (42 U.S.C. 6322) (or such
			 other existing State agency that exercises similar functions as the Governor of
			 a State may designate), to provide owners of manufactured homes constructed
			 prior to 1976 rebates to use toward purchases of new Energy Star qualified
			 manufactured homes.
				(2)Allocation of
			 grantsGrants under paragraph
			 (1) shall be distributed to State agencies in States on the basis of their
			 proportionate share of all manufactured homes constructed prior to 1976 that
			 are occupied as primary residences in the United States, based on the most
			 recent and accurate data available.
				(3)Rebates
					(A)Primary
			 Residence RequirementA
			 rebate described under paragraph (1) may only be made to an owner of a
			 manufactured home constructed prior to 1976 that is used on a year-round basis
			 as a primary residence.
					(B)Destruction and
			 replacementA rebate
			 described under paragraph (1) may be made only if the manufactured home
			 constructed prior to 1976 will be—
						(i)destroyed (including appropriate recycling); and
						(ii)replaced, in the
			 same general location, as determined by the applicable State agency, with an
			 Energy Star qualified manufactured home.
						(C)Single
			 rebateA rebate described
			 under paragraph (1) may not be provided to any owner of a manufactured home
			 constructed prior to 1976 that was or is a member of a household for which any
			 member of the household was provided a rebate pursuant to this section.
					(D)Eligible
			 householdsTo be eligible to
			 receive a rebate described under paragraph (1), an owner of a manufactured home
			 constructed prior to 1976 shall demonstrate to the applicable State agency that
			 the total income of all members the owner’s household does not exceed 200
			 percent of the Federal poverty level for income in the applicable area.
					(4)Rebate
			 limitationRebates provided by State agencies under this section
			 shall not exceed $7,500 per manufactured home from any funds appropriated
			 pursuant to this section.
				(5)Use of State
			 fundsA State agency providing rebates under this section may
			 supplement the amount of such rebates under paragraph (4) by any amount such
			 agency approves if such additional amount is from State funds and other
			 sources, including private donations or grants from charitable
			 foundations.
				(6)Similar
			 programs
					(A)State
			 programsA State agency conducting a program that has the purpose
			 of replacing manufactured homes constructed prior to 1976 with Energy Star
			 qualified manufactured homes, may use funding provided under this section to
			 support such a program, provided such funding does not exceed the rebate
			 limitation amount under paragraph (4).
					(B)Federal
			 programsThe Secretary of Energy shall seek to achieve the
			 purpose of this section through similar Federal programs including—
						(i)the Weatherization
			 Assistance Program under part A of title IV of the Energy Conservation and
			 Production Act (42 U.S.C. 6861 et seq.); and
						(ii)the program under
			 part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321
			 et seq.).
						(7)Administration
					(A)Controls and
			 proceduresEach State agency receiving funding under this section
			 shall establish fiscal controls and accounting procedures sufficient, as
			 determined by the Secretary of Energy, to ensure proper accounting for
			 disbursements made from such funds and fund balances. Such procedures shall
			 conform to generally accepted Government accounting principles.
					(B)Coordination
			 with other State agenciesA State agency receiving funding under
			 this section may coordinate its efforts, and share funds for administration,
			 with other State agencies involved in low-income housing programs.
					(C)Administrative
			 expensesA State agency receiving funding under this section may
			 expend not more than 10 percent of such funds for administrative
			 expenses.
					(d)Authorization of
			 appropriations
				(1)In
			 generalThere are authorized
			 to be appropriated to the Secretary of Energy, $1,000,000,000 for each of
			 fiscal years 2010 through 2012 to carry out this section.
				(2)Administrative
			 expensesOf the amounts
			 available each fiscal year to carry out this section, the Secretary of Energy
			 may expend not more than 5 percent to pay administrative expenses.
				
